DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The restriction requirement as set forth in the Office action mailed on 2021 October 04 has been reconsidered in view of the allowability of claims to the elected invention and is hereby withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Demian K. Jackson (Applicant’s Attorney) on 2021 December 08.
The application has been amended as follows: 
Replace claims 1-28 in their entirety with the following:
1.	A heat dissipation unit, comprising a base and a plurality of radiation fins attached to a first side of the base, each of the radiation fins comprising:
	a first plate member;
	a second plate member closed to the first plate member, one or both of the first and second plate members having a plurality of recesses depressed on one surface and protruding on an opposite surface of the one or both of the first and second plate members;

	working fluid filled in the plurality of flow channels, wherein outer faces of the first and second plate members are configured to directly exchange heat with ambient air such that heat of a heat source attached to a second side of the base is transferred to the radiation fins, is absorbed by the working fluid in the plurality of flow channels, and is carried by the working fluid in a vapor phase to ends of the plurality of independent flow channels that are distal the base.
2.	CANCELED
3.	The heat dissipation unit of claim 1, wherein the plurality of recesses include a plurality of first recesses formed on the first plate member and a plurality of second recesses formed on the second plate member and wherein the correspondingly closed first and second plate members bring the first recesses and the second recesses to face and close one another in one-to-one correspondence, such that the paired and closed first and second recesses form the plurality of flow channels.
4.	CANCELED
5.	CANCELED
6.	The heat dissipation unit of claim 1, wherein the recesses are formed on the radiation fins by a mechanical process of stamping.
7.	CANCELED
8.	CANCELED
9.	The heat dissipation unit of claim 1, wherein the plurality of flow channels respectively have at least one wick structure provided therein selected from the group consisting of a mesh structure, a fibrous structure, a porous structure, and a grooved structure.
10.	CANCLED
11.	The heat dissipation unit of claim 9, wherein the radiation fins further include a coating provided on inner wall surfaces of the flow channels and/or the wick structure.
12.	CANCELED
13.	CANCELED


Allowable Subject Matter
Claims 1, 3, 6, 9, and 11 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon T. Schermerhorn Jr. whose telephone number is (571)270-5283. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/JON T. SCHERMERHORN JR./Primary Examiner, Art Unit 3763